Citation Nr: 0214991	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  02-01 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
patellofemoral pain syndrome, right knee.

2. Entitlement to an evaluation in excess of 10 percent for 
patellofemoral pain syndrome, left knee.  

(The issue as to entitlement to service connection for 
collarbone deformity, status post fracture and right arm 
disorder is the subject of a later decision subsequent to 
further development).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

This veteran had active service from August 1987 to August 
1991 and from October 1992 to December 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision by the Department of 
Veterans Affairs (VA) Houston, Texas Regional Office (RO).  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2. The veteran's patellofemoral pain syndrome of the right 
knee is manifested by no more than mild tenderness to 
palpation, with full range of motion, no significant 
crepitation, and no instability.  

3. The veteran's patellofemoral pain syndrome of the left 
knee is manifested by no more than mild tenderness to 
palpation, with full range of motion, no significant 
crepitation, and no instability.  


CONCLUSIONS OF LAW

1. The schedular criteria for an evaluation in excess of 
10 percent for patellofemoral pain syndrome of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71, 
Diagnostic Codes 5257, 5258, 5260, 5261 (2001).  

2. The schedular criteria for an evaluation in excess of 
10 percent for patellofemoral pain syndrome of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71, 
Diagnostic Codes 5257, 5258, 5260, 5261 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
rating actions dated in August 2001 and December 2001, the 
statement of the case (SOC) provided in December 2001, the 
personal hearing before a Member of the Board in August 2002, 
and the letter regarding the new VCAA dated in October 2001 
that outlines the duties and responsibilities of the VA and 
the veteran with respect to evidence needed to complete his 
claim, the RO provided the veteran with the applicable law 
and regulations and gave adequate notice as to the evidence 
needed to substantiate his claims.  Thus, the Board is 
satisfied that the RO has duly provided all notice as 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Pertinent Law and Regulations

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155.  Each disability 
must be viewed in relation to its history with an emphasis 
placed on the limitation of activity imposed by that 
disability.  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

Under 38 C.F.R. § 4.10 (2001), in cases of functional 
impairment, evaluations are to be based upon the lack of 
usefulness, and medical examiners must furnish a full 
description of the effects of the disability upon the 
veteran's ordinary activity; this requirement is in addition 
to the etiological, anatomical, pathological, and prognostic 
data required for ordinary medical classification.

In cases involving musculoskeletal disability, the elements 
to be considered include the ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40 (2001).  The examinations upon which the ratings are 
based must adequately describe the anatomical damage and 
functional loss with respect to these elements.  Id.  The 
functional loss may be due to pathology such as absence of 
bone or muscle, deformity, or pain, supported by adequate 
pathological studies.  Id.  Weakness of the affected area is 
also for consideration.  Id. 

Additional factors to be considered include the reduction in 
a joint's normal excursion of movement on different planes.  
38 C.F.R. § 4.45 (2001).  Factors such as less movement than 
normal, more movement than normal, weakened movement, 
incoordination, pain on movement, swelling, or instability, 
are also to be considered.  Id.

As to Diagnostic Code 5260 for limitation of flexion, upon 
showing flexion limited to 45 degrees, the veteran merits a 
10 percent evaluation.  With flexion limited to 30 degrees, a 
20 percent evaluation is warranted, and a maximum of 30 
percent is merited for flexion limited to 15 degrees.  
38 C.F.R. § 4.71(a), Diagnostic Code 5260 (2001).

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2001).

Analysis

The veteran claims that his left and right knee disabilities 
inhibit him in his activities primarily due to pain.  He 
alleges that he has difficulties going up the stairs and if 
he were to put pressure on his knees, they would give out.  
At the outset, the Board notes that the veteran's bilateral 
knee syndrome is not indicative of impairment warranting the 
next higher evaluation under the pertinent diagnostic code.  
Overall, clinical findings of record do not substantiate more 
than mild disability.  

Service connection for patellofemoral pain syndrome of the 
bilateral knees was granted in an August 2001 rating decision 
based on symptoms evident during service, and assigned a 
10 percent evaluation for the bilateral knees.  In a December 
2001 rating decision, the RO rated the veteran's 
patellofemoral syndrome separately as to both knees assigning 
a 10 percent for each knee.  

On VA examination of the joints performed in April 2001, the 
examiner noted full active range of motion with mild 
tenderness to palpation about the patellofemoral 
articulation.  There was no evidence of effusion, no 
significant crepitation, and no varus or valgus instability, 
and no instability on anterior or posterior drawer or 
anterior Lachman's test.  The diagnosis was patellofemoral 
syndrome, bilateral, mild.  

In this regard, there are no clinical data to support flexion 
limited to 30 degrees to warrant the next higher evaluation 
of 20 percent.  38 C.F.R. § 4.71(a), Diagnostic Code 5260 
(2001).  

Moreover, the veteran testified during his August 2002 
videoconference hearing that with the use of Epsom Salts, the 
pain is essentially removed.  He also stated that he takes 
medication, such as Ibuprofen, to ease the pain.  Thus, in 
this respect as well, the veteran's bilateral knee syndrome 
does not merit a higher evaluation than the current 
10 percent rating.  Further, the veteran even stated that his 
pain is very seldom at this point because he is careful with 
what he does in his daily activities.  His current job 
entails primarily tasks that require sitting versus standing 
or walking and as such, he does not experience many problems 
with his knees.  

In determining disability compensation, the Board must 
consider all potential applicable regulations and laws 
relevant to the veteran's assertions and issues raised in the 
record, and state the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Thus, in this regard, the Board has reviewed all other 
potentially applicable diagnostic codes to determine whether 
the veteran's bilateral knee disabilities warrant additional 
compensation.  

Nonetheless, none of the rating criteria associated with knee 
disorders provide the veteran with an avenue for a higher 
rating beyond 10 percent.  Diagnostic Code 5256 rates 
ankylosis of the knee; there is no evidence to support 
ankylosis of either knee.  Thus, this diagnostic code is not 
applicable under these factual circumstances.   38 C.F.R. 
§ 4.71, Diagnostic Code 5256 (2001).  Additionally, pursuant 
to Diagnostic Code 5257, there are no clinical data of record 
to substantiate recurrent subluxation or lateral instability, 
or moderate impairment overall.  Thus, Diagnostic Code 5257 
also is not applicable in this case.  38 C.F.R. § 4.71, 
Diagnostic Code 5257 (2001).  Also, Diagnostic Code 5258 does 
not apply herein because there is no dislocation with 
frequent episodes of locking, pain, and effusion into the 
joint.  38 C.F.R. § 4.71, Diagnostic Code 5258 (2001).  
Finally, under Diagnostic Code 5261, which relates to 
limitation of motion, there is no evidence of extension 
limited to 15 degrees so as to warrant a 20 percent 
evaluation.  38 C.F.R. § 4.71(a), Diagnostic Code 5261.

Therefore, in sum, the clinical evidence of record does not 
support an evaluation greater than the current 10 percent 
assigned under Diagnostic Code 5260 or any other bilateral 
knee code.  38 C.F.R. § 4.7.  The Board has also considered 
the regulatory provisions of §§ 4.10, 4.40, and 4.45 as cited 
herein and again has determined that there are no medical 
records or opinions to substantiate any functional 
impairment, weakness, lack of endurance or speed, or weakened 
movement of the veteran's knees.  The veteran's claims 
therefore, are denied.  


ORDER

An evaluation in excess of 10 percent for patellofemoral pain 
syndrome of the right knee is denied.  

An evaluation in excess of 10 percent for patellofemoral pain 
syndrome of the left knee is denied.  



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

